Filed 5/26/16 In re C.W. CA1/3
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                DIVISION THREE


In re C.W., a Person Coming Under the
Juvenile Court Law.

HUMBOLDT COUNTY DEPARTMENT
OF CHILDREN AND FAMILY
SERVICES,
         Plaintiff and Respondent,                                       A145990
v.
                                                                         (Humboldt County
J.G.,                                                                     Super. Ct. No. JV-120064)
         Defendant and Appellant.



         JG, mother of CW, appeals from juvenile court orders, dated July 21, 2015, which
denied her Welfare and Institutions Code1 section 388 petition and terminated her
parental rights, thereby freeing CW for adoption.2 Mother challenges the orders on
various grounds, none of which warrants reversal. Accordingly, we affirm.




1
         All further unspecified statutory references are to the Welfare and Institutions
Code.
2
        The juvenile court also terminated the parental rights of the child’s alleged fathers,
DTW and ZG, and any and all persons claiming to be the father of the child. No father
has filed a notice of appeal.


                                                             1
                                          FACTS3
1.     Shasta County Juvenile Dependency Proceedings
       On October 21, 2011, the Child Protective Services (CPS) division of the Shasta
County Health and Human Services Department filed a section 300 juvenile dependency
petition asking the court to find CW (the child) came within its jurisdiction under
subdivision (b) (failure to protect). (§ 300, subd. (b).) The petition alleged, in pertinent
part, that the 26-year-old mother and the child (born October 2011) had tested positive
for opiates at the time of the child’s birth, and mother’s substance abuse problem
impaired her ability to provide adequate care for the child. CPS social workers initially
recommended that CW remain in mother’s home and that mother be provided with
services to treat her substance abuse problem. Mother agreed with the agency that she
and the child would reside in the home of CW’s maternal great grandparents.
       A month later, on November 2, 2011, the Shasta County juvenile court held a
detention hearing. CW’s maternal great grandparents reported that mother had
absconded with the child and their whereabouts were unknown. The juvenile court found
sufficient cause to issue a detention order and a protective custody warrant for CW. Four
months later, on February 22, 2012, mother and four-month-old CW were located in
Humboldt County. The child was placed in the care of the Humboldt County Department
of Children and Family Services (the agency) and the case was transferred back to Shasta
County.
       At a March 27, 2012, jurisdictional hearing in Shasta County, mother submitted a
waiver of rights form and admitted to using drugs immediately before the child’s birth.
The court assumed jurisdiction over CW and transferred the matter to Humboldt County
for a dispositional hearing. Humboldt County juvenile court accepted the transfer on
April 17, 2012.




3
       We set forth only those facts as are necessary to resolve this appeal.


                                              2
       B.     Humboldt County Juvenile Dependency Proceedings
       1.     Background
       On May 8, 2012, the Humboldt County juvenile court held an uncontested
dispositional hearing. The court declared six-month-old CW to be a dependent of the
court. By the date of the dispositional hearing mother had secured stable housing at the
Multiple Assistance Center (MAC) and was participating in substance abuse treatment
through the Healthy Moms program. The juvenile court returned the child to mother’s
custody and ordered the agency to provide family maintenance services. As part of her
case plan, mother was required to not use any illegal drugs, to comply with all required
drug tests, and to maintain stable housing.
       Within a month of the dispositional hearing, mother had absconded with CW,
ceased all contact with the agency, and stopped participating in services offered by the
MAC and the Healthy Moms program. Consequently, on June 29, 2012, the agency filed
a section 387 petition based on mother’s failure to comply with the case plan and her act
of absconding with CW. The juvenile court issued a protective custody warrant for CW.
The warrant remained outstanding for the next two years, during which time CW’s
whereabouts were not known to the agency.
       During the search for CW, the agency’s social workers learned that mother had
given birth to a second child (CW’s sibling) in March 2013. Both mother and CW’s
sibling tested positive for drugs. The agency filed a section 300 petition on behalf of
CW’s sibling, who was declared a dependent of the court on May 21, 2013. Mother
failed to meet with agency social workers and never appeared for any court hearings
related to CW’s sibling. Mother’s parental rights to her second child were terminated on
March 19, 2014, thereby freeing that child for adoption.
       In September 2014, mother gave birth to a third child, who died within hours of
birth. During the investigation of the death of the third child, Humboldt County law
enforcement officers were informed of the outstanding protective custody warrant issued
for CW. The child was ultimately found on September 8, 2014, when police officers
responded to a report of a naked child wandering alone in a motel parking lot. Mother


                                              3
was found asleep in a motel room and was unaware that CW had left the room. Mother
was arrested for child endangerment and for being under the influence of a controlled
substance. CW was taken into protective custody. The agency filed a supplemental
section 387 petition, and CW was detained and placed in the same foster care home as
CW’s sibling. After a detention hearing, the court continued CW’s placement in foster
care and ordered the agency to provide mother with reunification services, including,
drug monitoring, random drug screens, and substance abuse assessment and treatment.
       On October 15, 2014, a jurisdictional hearing was held on the agency’s
supplemental section 387 petition. Mother submitted on the issue of the court’s
jurisdiction and waived her rights to a hearing and to present witnesses. The juvenile
court sustained the allegation in the supplemental section 387 petition, as amended,
assumed jurisdiction of CW, and continued the child’s out-of-home placement. The court
also continued its previous orders including the directives regarding mother’s
reunifications services.
       Five months later, on March 4, 2015, the juvenile court held a contested
dispositional hearing. The court considered the agency’s reports received by the court on
November 14, 2014 and February 2, 2015, and the testimony of mother and Susie Cha,
the agency social worker assigned to the case. The juvenile court found that mother had
failed to reunify and her parental rights were terminated with respect to CW’s sibling;
mother had on one or more occasions willfully abducted CW and refused to disclose the
child’s location; mother had not complied with her case plan and had made minimal
progress toward alleviating or mitigating the causes necessitating intervention by the
juvenile court; mother’s substance abuse placed CW at a substantial risk of harm; and,
further found, by clear and convincing evidence, that returning CW to mother would
create a substantial risk of detriment to the child. The juvenile court ordered that CW
remain a dependent of the court, and scheduled a section 366.26 hearing for July 1, 2015,
to determine the child’s permanent placement. Although the court ordered no
reunification services for mother after finding that services were not in the child’s best
interests, mother was granted supervised visits of two hours per month.


                                              4
       2.     Section 366.26 Agency Report and Section 388 Petition and Opposition
       Before the section 366.26 hearing, the agency submitted a report, received by the
court on June 8, 2015, recommending termination of mother’s parental rights and
adoption as CW’s permanent plan. Agency social worker Susie Cha reported that CW,
then three years and eight months old, was “happy and healthy,” and “developmentally
on target.” Mother had supervised visits for several hours a month. The visits consisted
of mother interacting with child and bringing the child snacks or sweet treats. The child
had difficulties following the mother’s directions and required a lot of re-direction and
verbal prompting to stop negative behaviors.
       Cha also reported on CW’s placement history: “From 09/10/2014 to 05/11/2015,
[CW] was placed with non-related extended family members. [The child] changed
placement on 05/11/2015 due to a domestic violence incident that occurred in the home
where [the foster care father] was upset and used a chainsaw to cut a dresser. [The child]
did not witness this incident and was in a different area of the home. [The child] was
removed from that home and is currently placed with a relative.” As to the likelihood
that CW would be adopted if parental rights were terminated, Cha reported the child “is
an adoptable child. The previous [foster care mother] is willing to adopt and is likely to
be approved for adoption so long as there are no more disruptions in the home.”
       Cha concluded her evaluation by stating: “[CW] has been in foster care with [the
child’s] sibling since 09/10/2014. Although [CW] is in a new placement with a relative,
[the child] has become bonded with [the] previous [foster care mother] and [the child’s
sibling]. The previous [foster care mother] is committed to provid[ing] [CW] with a safe
and nurturing environment and has diligently worked with the [agency] to mitigate
placement disruptions. [CW’s] current placement provider and the [agency] are in full
support of [CW] and [the child’s sibling] returning to [the] previous placement after the
previous [foster care mother] completes and passes the home study.”
       An adoption assessment addendum to the section 366.26 report was received by
the court on June 10, 2015. Agency social worker Jim Bragg, who prepared the
assessment, concurred with Cha’s opinion that CW was likely to be adopted if parental


                                             5
rights were terminated. Bragg also reported that CW was placed with the child’s sibling
on September 10, 2014, and the children had developed a strong bond. The two children
were both adoptable and would continue to be placed together with a plan of adoption.
The Lilliput Family Services adoption home study social worker provided preliminary
information indicating that there was a strong likelihood CW’s previous foster care
mother would be approved after an adoption home study.
       On June 11, 2015, mother filed a JV-180 form petition under section 388, seeking
to vacate the court’s orders denying reunification services and scheduling the section
366.26 hearing. The section 388 request was prompted by the following changes:
(1) CW had been removed from the foster care placement with the child’s sibling and
placed in a “non-concurrent home” of a paternal aunt on May 11, 2015; (2) mother had
been “5 months clean and sober, ” and now had a substance abuse sponsor; (3) CW
stated a desire to live with mother; and (4) mother had retained “a personal [therapist] to
provide her with counseling and parenting training.” Mother asked the court to issue new
orders directing the agency to transition CW to mother’s care pursuant to a family
maintenance plan, or alternatively, directing the agency to provide mother with
reunification services. Mother asserted that the new orders would be better for CW
because the child was “highly bonded” with mother and wanted to return to mother’s
home, and termination of parental rights would sever this important bond and would be
highly detrimental to the child.
       On June 16, 2015, the agency filed a written opposition to mother’s section 388
petition, arguing that mother had failed to provide and could not provide evidence to
support her allegations that there had been a change in circumstances or that efforts at
reunification were in CW’s best interests. On June 30, 2015, the child’s court-appointed
special advocate (CASA) submitted reports opposing mother’s section 388 petition, and
agreeing with the agency’s recommendation that the court terminate mother’s parental
rights and proceed with the adoption process, pursuant to section 366.26.




                                             6
       3.     Combined Section 388 and Section 366.26 Hearing
       On July 15, and 16, 2015, at the request of mother’s counsel, the juvenile court
held a combined hearing addressing mother’s section 388 petition and the agency’s
recommendation to terminate parental rights and determine a permanent plan for CW
pursuant to section 366.26.
       Mother testified, and acknowledged, that CW tested positive for opiates at birth,
and that she (mother) was using drugs on a daily basis while the child was initially in her
care from October 2011 to February 22, 2012, and after mother absconded with the
child, from May 9, 2012 to September 8, 2014, mother continued to use drugs for most of
this time period. During the times that the child was in mother’s custody, mother was the
child’s primary caregiver. At the time CW was found by the police on September 8,
2014, mother had just been released from the hospital after the birth of her third child and
she was staying at a motel with CW and another person who was taking care of CW.
Mother explained that CW’s caregiver had left the motel room, mother had fallen asleep
without locking the door, and the child left the room.
       Mother described her efforts to overcome her substance abuse problem. She
admitted she actively used drugs during all of her pregnancies and had been in severe
denial about her substance abuse problem. In October 2014, mother started to attend
Narcotics Anonymous (NA) and Alcoholics Anonymous (AA) meetings and in February
2015 she started to attend an outpatient drug treatment program. However, she was not
really serious about drug treatment until reunification services were terminated at the last
court hearing in March 2015. Mother’s latest sobriety date was January 25, 2015, when
she last used marijuana. At the time of the July 2015 hearing, mother was participating in
drug treatment services: she had just completed step four of a 12-Step program, and she
had completed four sessions of a therapy-based parenting skills class. After refreshing
her memory by looking at slips of paper purportedly verifying her attendance at NA




                                             7
meetings (marked as Exhibit 1), mother testified that since March 2015 she had attended
75 NA meetings and had obtained a NA sponsor. 4
       Mother also testified concerning her supervised visits with the child. The visits
were initially once a week, for four hours, but after the March 2015 hearing the visits had
been reduced to once a month for two hours. Mother attended most of those visits. The
child called mother “mom” or “mommy,” and was very affectionate. Mother claimed
that without her prompting, the child asked to go home on several occasions during visits,
including the visits on June 1, 2015 and July 1, 2015. The court admitted into evidence
photographs of mother and CW, most of which were taken during visits after the
March 2015 hearing.
       Mother testified that she wanted to see CW more often and she was requesting
only that reunification services be resumed, not immediate custody. Mother currently
resided with CW’s maternal grandmother, who had completed a drug treatment program
in May 2015. Mother was planning to attend college to complete an associates degree.
       RK, the child’s maternal great grandfather, testified regarding mother’s visits with
the child. RK was present at all visits, and observed the child calling mother “mom” or a
nickname. He believed mother and the child were “close” and had a “good relationship.”
To RK’s knowledge, mother never had a visit alone with the child. RK provided the
snacks for the child’s visits.
       Agency social worker Cha testified she was first assigned the case in 2012 when
the matter was transferred from Shasta County; mother had absconded with CW and
there were concerns about mother’s substance use. Mother was once again offered

4
        Mother sought to admit a letter from her NA sponsor dated June 25, 2015, and
marked as Exhibit 2. Mother’s counsel argued that the court should consider the letter
despite the fact that it was hearsay because counsel was unable to subpoena the sponsor
who was not allowed to disclose her identity under the rules of NA. The court excluded
the letter after finding that counsel had failed to offer sufficient reasons to allow its
admission over a hearsay objection. Nonetheless, the court surmised that the sponsor’s
letter would state that mother was working diligently and was dedicated to working on a
12-Step program and resolving her substance abuse issues, which seemed “to be
relatively evident from [mother’s] testimony.”


                                             8
services but she absconded with CW for a second time. Cha next had contact with
mother in September 2014.
       Cha testified regarding mother’s visits with CW. The child referred to mother as
either “mom” or by mother’s first name. The agency’s visitation superior reported that
CW often called the biological mother by her first name and the foster care mother was
called “mom.” Cha believed there was a connection and bond between mother and the
child. The child talked about going to mother’s home during visits but Cha denied any
knowledge that the child wanted to live with mother.
       Cha also testified regarding CW’s placements. As noted in the agency’s report,
CW and the child’s sibling had been in the same foster care home from September 2014
until May 2015, when the child was removed due to the conduct of the foster care father.
By the end of June 2015, however, CW had been returned to the foster care home and
CW and the child’s sibling were again living in that home at the time of the July 2015
hearing. The foster care parents were currently separated, the foster care father was no
longer residing with the foster care mother, and the foster care mother wanted to adopt
both children. Cha believed the siblings were bonded and had a good connection with
each other.
       After argument by counsel but before rendering its decision, the juvenile court
made the following comments: “Well, this is an extremely difficult case . . . . [Mother]
has made very admirable efforts. . . . [F]rom the analysis of a [section] 388, there’s got to
be a change in circumstances. And I don’t know if I could characterize these as . . .
changed circumstances or changing circumstances. [¶] I think anyone that [has] had such
a lengthy battle with controlled substances is always changing rather than changed. . . .
[T]hat’s a life-long battle that [mother will] have to struggle with. I think that’s my
definition, to a certain extent. So, I don’t know.” [¶] The second prong of a [section 388]
is what’s in [the] best interests of the child. And, obviously, that’s the heart of all of this.
It comes down to the beneficial [parent-child] relationship exception as well. [Mother]
has had regular visitation. Visitation, apparently, has been good. It’s all been supervised
visitation, and that’s primarily a function of trust. Can’t trust somebody who has on at


                                               9
least two occasions succumbed to their addiction rather than the best interests of the
child.” The juvenile court was “particularly concerned in this case with the fact that
services have been in place since 2011, or at least offered since 2011. And it’s not a
matter that mother just simply couldn’t take advantage of them, she vigorously and
intentionally and purposefully avoided those services that might have otherwise helped
her.” The court noted that but for mother’s conduct of refusing to acknowledge her drug
problem and absconding with CW for a period of three years, essentially all of the child’s
life, it was more likely than not that the court would have terminated services several
years earlier and CW would have been in a permanent setting and on the way to the
stability that the child clearly did not have at that time. Albeit, the court noted that
despite mother’s conduct CW had overcome a lot of obstacles and was a very resilient
child. The juvenile court also stated it would take into consideration CW’s bond with the
child’s sibling. The court had concerns about CW’s placement in the current foster care
home and noted there were issues that would have to be addressed before the court would
be willing to grant an adoption to CW’s current foster care mother. But, having said that,
the court thought CW was “clearly an adoptable child. And whether it’s that particular
home or another home, the Court ha[d] to weigh the benefit to [CW] of that permanency
and the movement beyond the chaotic lifestyle that [CW had] been exposed to, to this
point, [as being] more beneficial to [CW] than th[e] bond that [CW] ha[d] [with the]
mother.” The court concluded its remarks by noting that its focus was not necessarily on
mother’s reunification but on what CW needed to move forward in a successful fashion.
The matter was continued to July 21, 2015 for the court’s decision.
       At the continued hearing on July 21, 2015, the juvenile court denied mother’s
section 388 petition and terminated her parental rights pursuant to section 366.26. The
court noted it had read and considered mother’s section 388 petition, the issue statements
of counsel, pretrial statements of counsel, the agency’s section 366.26 report received on
June 8, 2015, the agency’s adoption assessment received on June 10, 2015, the CASA’s
response to mother’s section 388 petition and the CASA’s report and recommendation for
the section 366.26 hearing received on June 30, 2015, as well as the evidence adduced at


                                              10
the hearing and the arguments of counsel. In support of its rulings, the court made the
following comments: “[F]rankly, this is [a] very, very close, that [is,] [it is] an extremely
difficult decision . . . from [the court’s] perspective. [¶] I think that mother has done a
good job of realizing something, a lifestyle that’s been absolutely disastrous for her
children. . . . [T]his is probably one of the more serious or gravest cases I’ve ever
considered. I’ll soften that a little bit. . . . I’ve seen grave situations, but one that has been
so intentional and has resulted in such trauma, that’s relatively rare. And I think it’s a
razor-thin, close call. [¶] . . . One of the things that I’ve taken some solace in, although,
there’s not a lot of solace to be found here, is that across the board, minor’s counsel,
CASA, the [agency], have all recommended a particular course of action. . . .” The court
found that given the depth of mother’s problems, circumstances were changing but had
not changed as required under section 388. As to CW’s best interests, the court found
that mother had regularly visited CW. However while mother had done a good job “to
this point,” she had not managed to gain the trust of either the agency or the court in
liberalizing her visits to unsupervised visits. The court attributed the lack of trust to
mother choosing her addiction over CW and the child’s sibling, and in particular, CW,
who had borne the substantial brunt of mother’s choice. Consequently, mother’s choice
caused the court “to tip the balance toward permanency for [CW].” The court adopted
the findings and orders in the agency’s section 366.26 report, which included terminating
parental rights after finding, by clear and convincing evidence, that CW was likely to be
adopted, and determining that adoption was the appropriate permanent plan for CW.
Mother’s timely appeal ensued.
                                        DISCUSSION
I.     Denial of Mother’s Section 388 Petition
       “Section 388 permits a parent to petition the juvenile court on the basis of a
change of circumstances or new evidence for a hearing to change, modify or set aside a
previous order in the dependency. The parent bears the burden of showing both a change
of circumstances exists and that the proposed change is in the child’s best interests.
[Citation.]” (In re Casey D. (1999) 70 Cal.App.4th 38, 47 (Casey D.).) However, when a


                                               11
section 388 request comes late in the proceeding following the termination of
reunification services, like in this case, “the parent[’s] interest in the care, custody and
companionship of the child are no longer paramount. Rather, at this point ‘the focus
shifts to the needs of the child for permanency and stability.’ (In re Marilyn H. [(1993)]
5 Cal.4th 295, 309), and in fact, there is a rebuttable presumption that continued foster
care is in the best interests of the child. (Id., at p. 302.)” (In re Stephanie M. (1994)
7 Cal.4th 295, 317 (Stephanie M.).) Thus, the juvenile court here appropriately
recognized that by the time mother had filed her section 388 petition the focus had shifted
from reunification to CW’s best interests. (Stephanie M., supra, at p. 317.)
       The determination of where the child’s best interests lay is “committed to the
sound discretion of the juvenile court.” (Stephanie M., supra, 7 Cal.4th at pp. 318.) We
will not disturb a juvenile court’s ruling “unless an abuse of discretion is clearly
established. [Citations.] . . . And [our Supreme Court has] . . . warned: ‘. . . When two or
more inferences can reasonably be deduced from the facts, the reviewing court has no
authority to substitute its decision for that of the [juvenile] court.’ [Citations.]” (Id. at
pp. 318-319.)
       In challenging the juvenile court’s finding that she did not demonstrate changed
circumstances, mother argues the court abused its discretion by considering her two
failed attempts at drug treatment programs in 2011 and 2012. According to mother, the
court should have only considered her “resolved commitment to drug treatment services
after January 2015,” and her “renewed determination after the March 4, 2015, hearing.”
However, “[i]n considering whether a juvenile court abuses its discretion in denying a
section 388” petition, “[i]t is only common sense that . . . the gravity of the problem
leading to the dependency, and the reason that the problem was not [previously]
overcome . . . must be taken into account.” (In re Kimberly F. (1997) 56 Cal.App.4th
519, 531.) Mother also complains that the juvenile court’s comments about a drug
addict’s life-long struggle to overcome addiction suggest that the court believed a
recovering drug addict could never prove changed circumstances for the purpose of
modifying a prior court order. However, when read in context, the juvenile court’s


                                               12
comments merely evidence its recognition that where substance abuse is a central issue,
the court has a duty “to evaluate the likelihood that [mother] would be able to maintain a
stable, sober and noncriminal lifestyle for the remainder of [CW’s] childhood.
[Mother’s] belated compliance with reunification efforts is not definitive on this issue.”
(In re Brian R. (1991) 2 Cal.App.4th 904, 918.) The juvenile court commended mother,
as do we, for her efforts to address her long-standing substance abuse problem.
However, the juvenile court reasonably found that mother had not undertaken those
efforts in time for CW to significantly benefit. Given mother’s substance abuse history,
the juvenile court reasonably found that mother’s few months of sobriety “against [her]
previous failings,” did not show sufficiently changed circumstances requiring a
resumption of reunification services. (Ibid.)
       We also reject mother’s contention that the juvenile court abused its discretion by
finding that additional reunification services would not be in CW’s best interests.
Mother’s challenge to the court’s ruling is based on isolated portions of the documentary
and testimonial evidence. However, our limited power of review requires us to “accept
the evidence most favorable to the order as true and discard the unfavorable evidence as
not having sufficient verity to be accepted by the trier of fact.” (Casey D., supra, 70
Cal.App.4th at p. 53.) By the time of the July 2015 hearing, mother was in the midst of a
12-Step drug treatment program. She had not progressed beyond supervised visits with
CW who had been detained since September 2014. The juvenile court was not required
to grant mother’s petition simply because she had a bond with CW. Although mother
asked for a resumption of reunification services, the juvenile court could reasonably find
that mother had not demonstrated that such services would actually benefit CW. Nor was
there any evidence that CW was likely to suffer harm from the denial of reunification
services. Given CW’s need for stability and a permanent home, and the uncertainty that
mother would be successful in addressing her substance abuse problem, the juvenile court
properly decided that mother had not sufficiently demonstrated that it would be in CW’s
best interests to grant mother’s section 388 petition. Mother’s attempts to reargue the
evidence are insufficient to justify setting aside the denial of the section 388 petition.


                                              13
Nor do we see anything in the cases cited by mother from which we can conclude that the
juvenile court was required, as a matter of law, to find that CW’s best interests and need
for permanency and stability would be promoted by granting mother’s section 388
petition. Accordingly, we must uphold the denial of mother’s section 388 petition.
II.    Termination of Mother’s Parental Rights
       At a section 366.26 hearing, once a juvenile court has determined by clear and
convincing evidence that a child is adoptable, as in this case, it is required to terminate
parental rights unless the parent can establish that there is a compelling reason for
concluding that termination would be detrimental to the child because (1) a parent has
maintained regular visitation and contact with the child, and (2) the child would benefit
from continuing the relationship. (§ 366.26, subd. (c)(1)(B)(i).) We review the juvenile
court’s decision whether to apply the beneficial parent-child relationship exception to
termination of parental rights for an abuse of discretion. (In re Jasmine D. (2000) 78
Cal.App.4th 1339, 1348–1349 (Jasmine D.).)
       Mother argues that she met the requirements of the beneficial parent-child
relationship exception to termination of her parental rights because the juvenile court
agreed that she had regular visits with CW and a positive relationship with the child.
However, to meet her burden of proving that termination of her parental rights would be
detrimental to CW, mother was required to do more than show “frequent and loving
contact, an emotional bond with the child, or pleasant visits. [Citation.]” (In re Dakota
H. (2005) 132 Cal.App.4th 212, 229 (Dakota H.).) As one court has explained, “[t]o
overcome the preference for adoption and avoid termination of the natural parent’s rights,
the parent must show that severing the natural parent-child relationship would deprive the
child of a substantial, positive emotional attachment such that the child would be greatly
harmed. [Citations.]” (In re Angel B. (2002) 97 Cal.App.4th 454, 466.) “Because a
section 366.26 hearing occurs only after the court has repeatedly found the parent unable
to meet the child’s needs, it is only in an extraordinary case that preservation of the
parent’s rights will prevail over the Legislature’s preference for adoptive placement.”
(Jasmine D., supra, 78 Cal.App.4th at p. 1350.) This is not such a case. Mother


                                              14
proffered no evidence demonstrating CW would be harmed, let alone greatly harmed, if
parental rights were terminated so that the child could be adopted.
       Mother also argues that the juvenile court improperly focused solely on issues of
“ ‘uncertainty’ ” because of her conduct. She contends the juvenile court should have
also considered that there was uncertainty as to whether CW would remain in the current
foster care placement and that the adoption would be approved. Thus, according to
mother, the juvenile court should have weighed the benefits of the child’s already
established relationship with mother against the benefits of a possible new and
undetermined future prospective adoptive placement, and, after such weighing, found that
the child should be allowed to continue the existing loving relationship with mother. We
see no merit to mother’s argument. Mother’s section 388 petition had already been
denied, and properly so. The juvenile court’s choice was between continuing CW in
temporary foster care or terminating parental rights thereby freeing the child to be
adopted. The juvenile court did not err in deciding that a permanent plan of adoption was
in CW’s best interests.
       In sum, we conclude that the juvenile court acted within its discretion when it
found that CW’s “need for a safe, stable, and permanent home outweighed the benefit
[the child] would derive from a continued relationship with” mother. (Dakota H., supra,
132 Cal.App.4th at p. 231.) Because mother failed to meet her burden of establishing a
compelling reason for applying the beneficial parent-child relationship exception
(§ 366.26, subd. (c)(1)(B)(i)), we must uphold the order terminating parental rights,
thereby freeing CW for adoption.
                                     DISPOSITION
       The orders, dated July 21, 2015, are affirmed.



                                                 _________________________
                                                 Jenkins, J.


We concur:


                                            15
_________________________
McGuiness, P. J.


_________________________
Siggins, J.




In re C.W., A145990




                            16